The persons appointed by the act of the General Assembly had laid off a road, staked and marked it, and had made their report to the county commissioners. This report was accepted by the commissioners and filed among the records of the county. An overseer was appointed and hands assigned to open the road. Admit that the report is too indefinite, or that the road is not laid off by the most eligible route, still, according to well settled principles of law this action of the commissioners cannot be impeached collaterally, and must be annulled by some direct proceeding.
The time for the defendant to have objected was when the report was made to the county commissioners and offered for acceptance. To allow him to refuse to work on the road because, in his opinion, the report is too indefinite, or for any other reason, while the report and the action of the commissioners stands unrevised and in force, would demoralize the whole county police in respect to roads and violate a fundamental principle in regard to the action of the public authorities. S. v. James, 74 N.C. 393.           (224)
Judgment will be entered below upon the verdict.
PER CURIAM.                                                    Reversed.
Cited: S. v. Joyce, 121 N.C. 612; S. v. Yoder, 132 N.C. 1114. *Page 172